NUMBER 13-18-00577-CR

                                 COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


SAMUEL LEE NORRIS,                                                                      Appellant,

                                                  v.

THE STATE OF TEXAS,                                                                       Appellee.


                       On appeal from the 85th District Court
                            of Brazos County, Texas.



                                             ORDER
              Before Justices Rodriguez, Longoria, and Hinojosa
                              Order Per Curiam

       Currently pending before the Court is appellant's motion for pro se access to the

appellate record.1 Appellant's counsel has filed an Anders brief herein and appellant has



       1 This case is before the Court on transfer from the Tenth Court of Appeals in Waco pursuant to a
docket equalization order issued by the Supreme Court of Texas. See TEX. GOV'T CODE ANN. § 73.001
(West, Westlaw through 2017 1st C.S.).
been unable to examine the record so that he can file a pro se brief.

       Accordingly, it is hereby ORDERED that the trial court ensure that appellant has

the opportunity to fully examine the appellate record on or before January 14, 2019, and

it is FURTHER ORDERED that the trial court notify this Court as to the date upon which

the appellate record was made available to appellant. See Kelly v. State, 436 S.W.3d

313 (Tex. Crim. App. 2014).

       Appellant shall have thirty (30) days from the day the appellate record was first

made available to him to file his pro se brief with this Court. The State shall have twenty

days thereafter to file its response, if any.

       IT IS SO ORDERED.

                                                       PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
28th day of December, 2018.




                                                2